DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
Response to Amendment
Examiner acknowledges cancelled Claim 14 and the amended Specification and Claims 1, 8, 10, and 15 in the response filed on 11/3/2021. 
Response to Arguments
Applicant’s arguments with respect to Claims 1-13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-13 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 3-15, and 26-31 of copending Application No. 14708143 (reference application), in view of US Pub. No. 20110003131 (“Matitsine”), and in view of US Pub. No. 20040104847 (“Killen et al.”).  
The subject matter sought is substantially covered by the subject matter in copending Application No. 14708143. 
Copending Application No. 14708143 does not claim its material matrix is configured to be isotropic.  
Due to Matitsine teaching a material matrix comprising a random distribution of substantially identical basic unit, Matitsine’s material matrix is capable/configured to be isotropic.  Killen et al. also recognizes that such magneto-dielectric materials, used in antenna applications, are isotropic ([0090] and [0093]).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have copending Application No. 14708143’s material matrix be capable/configured to be isotropic in order to effectively be used consistently and uniformly in all directions (e.g. emit or receive signals/used in all directions).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The current application is a voluntary divisional/continuation of Application Number 14708143.  While currently amended Claim 15 is substantially the same limitation as the original filed Claim 15, the limitation in Claim 15 is not necessarily supported in the parent case (Application Number 14708143).  Is Applicant referring the insulating coating as the matrix or the dielectric layers in the Specification? 
Appropriate clarification and/or correction are required in the next response.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10, which is dependent on Claim 1, broadly recites the first piece and the second piece are separated by a distance.  Claim 1 recites the first and second pieces are separated by a dielectric, which will necessarily have the first and second pieces be separated by a distance (via the dielectric).  Therefore, Claim 10 fails to further limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20030002045 (“Nemat-Nasser et al.”), in view of US Pub. No. 20110003131 (“Matitsine”), and in view of US Pub. No. 20040104847 (“Killen et al.”). 
With regards to Claim 1, Nemat-Nasser et al. teaches a basic unit comprising first and second adjoining sides, and includes a first piece of a first electrically active material and a second piece of a second electrically active material, wherein the first and second pieces are separated by a dielectric and at least one of the first piece of the first electrically active material and second piece of the second electrical active material extends to both the first and second adjoining sides (Figs. 4-6, [0056], [0057], [0061], and [0062]).  Nemat-Nasser et al. teaches at least one of the first and second pieces extends to at least a first edge boundary of at least one of the basic units (Figs. 4 and 6).  
Nemat-Nasser et al. does not teach a material matrix comprising a random distribution of substantially identical basic units and is configured to be isotropic.  
Matitsine teaches a material matrix comprising a random distribution of substantially identical basic units, wherein each basic units comprises electrically active material(s) separated by a dielectric (Abstract, Fig. 2, and [0047]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a material matrix as claimed that is lightweight and low dielectric losses [0046].
As disclosed by Applicant, multiple basic units arranged in essentially random orientation relative to one another provides a composite material with magneto-dielectric effects that are isotropic and homogeneous (please see Abstract, [0025], and [0030] in Applicant’s published application).  Due to Matitsine teaching a material matrix comprising a random distribution of substantially identical basic unit, Matitsine’s material matrix is capable/configured to be isotropic.  Killen et al. also recognizes that such magneto-dielectric materials, used in antenna applications, are isotropic ([0090] and [0093]).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nemat-Nasser et al.’s material matrix capable/configured to be isotropic to effectively be used consistently and uniformly in all directions (e.g. emit or receive signals in all directions).

With regards to Claim 2, Nemat-Nasser et al. teaches at least one of the first and second pieces also extends to at least a second edge boundary of at least one of the basic units (Figs. 4 and 6). 

With regards to Claim 3, Nemat-Nasser et al. teaches at least one of the first and second pieces also extends to at least a third edge boundary of at least one of the basic units (Figs. 4 and 6). 

With regards to Claim 4, Nemat-Nasser et al. teaches at least one of the first and second pieces also extends to at least a fourth edge boundary of at least one of the basic units (Figs. 4 and 6). 

With regards to Claim 5, Nemat-Nasser et al. teaches its basic unit has a polyhedral shape (Figs. 4 and 6). 

With regards to Claims 6 and 7, Nemat-Nasser et al. teaches its basic unit includes a third side that is parallel to the first side, and a fourth side that is parallel to the second side (Figs. 4 and 6). 

With regards to Claim 8, considering that Nemat-Nasser et al. teaches substantially the same claimed basic unit, in terms of structure and materials, it is intrinsic that Nemat-Nasser et al.’s basic unit is configured for an aggregate dielectric permittivity of 1.5 (Please see ([0056] and [0057] in Nemat-Nasser et al.; [0009] and [0026] in Applicant’s specification).  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 

With regards to Claim 9, Nemat-Nasser et al. teaches a basic unit as set forth above, but does not teach the length as claimed. 
However, Matitsine teaches at least one of the first and second sides of each basic unit has a length of 1.5 mm [0077]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nemat-Nasser et al.’s basic unit be 1.5 mm in order to obtain an appropriate sized device with desirable properties and frequency dependence ([0060] in Nemat-Nasser et al.; [0053], [0054], and [0071] in Matitsine). 

With regards to Claim 10, Nemat-Nasser et al. teaches the first piece and the second piece are separated by a distance (Figs. 4-6). 

With regards to Claim 11, Nemat-Nasser et al. teaches its first dielectric comprises plastics such as thermoplastics, polymers, resins, and the like [0056]. 
Nemat-Nasser et al. does not teach its first dielectric comprises a polystyrene foam. 
However, Matitsine teaches a dielectric material comprising polystyrene foam ([0012] and [0013]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nemat-Nasser et al. use a polystyrene foam as its dielectric material to provide a lightweight material with desirable dielectric properties as disclosed in paragraphs [0055] and [0058]. 

With regards to Claim 12, Nemat-Nasser et al. teaches at least one of the first and second pieces comprises a metal [0057].

With regards to Claim 13, Nemat-Nasser et al. teaches its first and second pieces are conductive, but does not teach at least one of the first and second pieces is magnetic. 
However, Killen et al. teaches an electrically active material that is magnetic (Abstract, Fig. 2, [0027], [0072], and [0074]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nemat-Nasser et al. use a magnetic material as its electrically active material to reduce degradation as disclosed in [0029].

With regards to Claim 15, Nemat-Nasser et al. teaches an insulating coating is applied to at least a first side of the first piece (Figs. 4-6 and [0056]). 

With regards to Claim 16, Nemat-Nasser et al. teaches the first piece comprises a sheet (Figs. 4-6, [0061], and [0062]). 

With regards to Claim 17, Nemat-Nasser et al. teaches the first piece is flat (Figs. 4-6, [0061], and [0062]). 

With regards to Claim 18, Nemat-Nasser et al. teaches the first piece comprises at least a first patch (Figs. 1-6). 

With regards to Claims 19 and 20, Nemat-Nasser et al. does not teach its first piece includes patches that are regularly or irregularly shaped. 
However, Killen et al. teaches its electrically active material is a metamaterial, which is a composite material formed by mixing of two or more different materials ([0047], [0067], [0068], and [0074]). With regards to the shape, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nemat-Nasser et al.’s first piece of a first electrically active material be a metamaterial in order to control magnetic and dielectric properties [0068]. 

With regards to Claim 21, Nemat-Nasser et al. teaches the first side is perpendicular to the second side (Figs. 4-6). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785